Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00227-CV

                       IN THE INTEREST OF M.I.A., a Minor Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02030
                     Honorable Cynthia Marie Chapa, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. We order that no costs be assessed against appellant M.I.A. because he is indigent.

       SIGNED October 9, 2019.


                                              _____________________________
                                              Beth Watkins, Justice